Citation Nr: 1717370	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), from January 30, 2008 to July 18, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2002 to June 2002 and from March 2003 to September 2004.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2008, the RO awarded service connection for PTSD and assigned an initial 30 percent disability rating, effective from January 30, 2008.  The Veteran timely appealed the initial rating assigned.  In an August 2012 rating decision, the RO assigned a 100 percent schedular rating for the Veteran's PTSD, effective from July 19, 2012.  Accordingly, the issue on appeal is entitlement to an initial rating in excess of 30 percent for PTSD from January 30, 2008 to July 18, 2012.

The Board notes that the instant case was previously before it in September 2015 at which time it was remanded for further development.  In that decision, the Board also granted service connection for the Veteran's right shoulder surgical scar.  Upon completion of that development, the agency of original jurisdiction (AOJ) issued a September 2015 supplemental statement of the case (SSOC) denying the Veteran's claims for higher ratings.  The case was thereafter returned to the Board.

In August 2012, the Veteran requested a Board hearing by video-conference.  See August 2012 Substantive Appeal (VA Form 9).  He received notification that a video-conference hearing was scheduled for July 8, 2015.  The Veteran did not appear at the video-conference hearing and did not explain his absence.  His hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2016).





FINDING OF FACT

For the entirety of the pendency of the claim, the Veteran's service-connected PTSD symptoms most closely approximated total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue decided herein (given that an initial total schedular rating for PTSD is being granted), further discussion of the VCAA is not necessary at this time.

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service-connected for PTSD, rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130. (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one. 79 Fed. Reg. 45094 (Aug. 4, 2014).)

The Veteran is currently rated as 30 percent disabling prior to July 19, 2012, and as 100 percent disabling thereafter for PTSD under 38 C.F.R. § 4.130, DC 9411. 

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the GAF scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Further, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Veteran was afforded a VA examination in May 2008.  There, he relayed that during service, he witnessed a little girl step on a land mine and that her parents brought her to him in two pieces, asking him to fix her.  The Veteran described his response to the stressor as that he felt his life was in danger and he felt intense fear and helplessness.  The Veteran stated that he experiences a persistent, recurrent, distressing dream of that event two to three times a week.  The Veteran described that he was previously married three times, with the latest marriage dissolving soon after his return from service.  The Veteran further reported that he cannot stand crowds and that he avoids any stimuli associated with the trauma and that he makes persistent efforts to avoid thoughts, feelings, or conversations with the trauma.  The Veteran stated that he does not talk about the event because he did not want other people to look at him as if he was "different - stupid - a freak." 

A mental status examination revealed the Veteran's appearance, behavior, affect, mood, and concentration as normal.  The examiner noted that the thought processes was appropriate, judgment was not impaired, and abstract thinking and memory were within normal limits.  Irritability and anger were shown but the Veteran reported that his violent behavior was in the past and he learned to handle it better.  A GAF score of 65 was recorded.  

March 2009 VA treatment records document that the Veteran is very reluctant to give information, particularly those related to his claims process and regarding his suicidal thoughts.  The Veteran endorsed symptoms of intrusive thoughts, nightmares, depressed mood, and irritability.  The Veteran refused to rate his depression and described that he consumed several alcoholic drinks each night, but refused to say how many.  The Veteran's speech was noted to be normal and the affect was depressed, irritable, and being teary eyed at times.  The thought content was normal; however, the clinician noted that the Veteran asked, "This won't go away, will it?"  A GAF score of 55 was recorded.  

Another March 2009 VA treatment record from a different clinician on the same day documents that the Veteran witnessed several traumatic events in service and that he was constantly in line of enemy fire.  The Veteran reported that he has flashbacks and nightmares that are related to burning bodies and that he saw many people die.  He further reported being haunted by witnessing a young girl stepping on an improvised explosive device (IED) and that he could not save her.  The Veteran then expressed that upon returning to the United States and seeking treatment, he "felt like just a number" because he was on medical hold until 2006 and further expressed his anger with "the medical system and the government."  The clinician noted that the Veteran expressed his dissatisfaction in "a pretty aggressive manner."  The clinician also noted that the Veteran was tearful several times throughout the session, particularly when the Veteran expressed that people call him "whacko."  The Veteran was also noted to be very upset when talking about his children and expressed his desire to support them by going to their events but gets too overwhelmed.  Additionally, the Veteran reported that he drives several miles out of his way when leaving or returning to his home because there is a chicken plant near his house that triggers flashbacks for him of "burning flesh."  The Veteran also limits himself to only watching children's movies or comedies to avoid triggers. 

A review of the Veteran's symptoms found that the Veteran stays awake for up to three days at a time until he finally crashes.  The clinician noted that the Veteran exhibited symptoms of depression such as apathy, amotivation, sadness, anergy, and irritability.  The Veteran exhibited symptoms of obsessive-compulsive disorder (OCD) and wants things to be "just right."  The Veteran is unable to watch television because his panic attacks are triggered whenever he sees or hears certain things. 

The Veteran reported that he remarried in 2008 and believes that his wife is his "rock" because she provides a lot of care for him including paying bills and handling the finances for the Veteran.  A mental status examination revealed that the Veteran was neatly dressed in casual attire.  The Veteran stutters at times, particularly when he is really angry or anxious.  The mood and affect were depressed with full range.  Thought process included some persecutory thoughts.  The Veteran's memory was poor and his intelligence and abstraction ability were average.  The Veteran denied current suicidal ideation but endorsed that he had them "at times in the past."  The Veteran also denied current homicidal ideations but claimed that he had been in fights in the past.  A GAF score of 60 was recorded. 

In an October 2010 Rehab Polytrauma speech therapy, the Veteran explained that prior to service he earned his associates degree with honors while working two to three jobs and that he attempted to return to college twice after deployment and has been unsuccessful each time.  The Veteran expressed that he "can't get it" and that he does not understand how to write papers and complete other assignments for an English class.  The Veteran also described his occupation before and during service in some detail.  However, the Veteran clearly expressed his desire not to talk about his current job, but he did state that he was very concerned about his problems getting back to his job and his concern that he going to soon be fired.  The clinician noted that later in the interview, the Veteran was asked about memory and compensatory strategies used at home and work, and that the Veteran became angry that he was asked about his work.  The clinician noted that she was unable to pacify him with an explanation.  The clinician also noted that the Veteran refused to answer a few of the other questions during the visit, as he was still upset about earlier questions relating to his work.  The Veteran also reported that he often forgets to perform certain tasks, such as paying his bills.  He explained that his wife helps him with completing these tasks, which also includes assisting him in taking his medication, which the Veteran said that he sometimes takes his medication and other times he does not take it depending on his mood. 

The clinician noted that the Veteran's pragmatic skills included good eye contact during instructions, however, the eye contact became too focused each time the Veteran became angry.  The clinician added that the Veteran was very blunt and straight forward with his comments and that he would take offense right away any time he was challenged on a particular question.  Visual and spatial skills testing ended shortly because the Veteran was unable to tolerate feedback during a design construction task, which the clinician described was a simple puzzle.  The clinician noted that the Veteran became much angrier than at any other portion of the appointment.  The clinician highlighted that during the Veteran's burst of anger, he turned to an empty chair beside him and in an angry tone said "no!"  The Veteran did not reply when the clinician asked him who he was talking to.  The clinician also noted that frequently during the interview and testing, the Veteran would get a glazed look in his eyes and would not respond to verbal prompts and that he would also not respond or blink even when the clinician waved her hands in front of his eyes.  The clinician noted that these periods would last four to seven seconds. 

In a separate October 2010 Rehab Polytrauma speech therapy on a later date, the Veteran expressed that he wanted to leave his audiology appointment early because he could not be in "that little room" any longer.  The clinician noted that during the session, the Veteran was very emotional until he abruptly walked out of the room and expressed that he really could not stay and he did not want anyone to see him in that condition.  The clinician noted that she walked outside with him to try to talk to him and help him relax.  The clinician further noted that the Veteran deviated from their conversation and in a frustrated tone expressed, "why do they make you drive into a small area. So small, the driver can put his hand out and touch the wall and so can I, on the other side.  We are sitting ducks.  Why do they do that?"  The clinician noted that she had to end the session early. 

A July 2012 disability benefits questionnaire (DBQ) is of record.  A GAF score of 45 was recorded.  Occupational and social impairment with deficiencies in most areas was noted.  Symptoms noted were: depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicide ideation, impaired impulse control, spatial disorientation and disorientation to time or place.  The VA examiner listed in detail the pertinent medical findings from 2008 to 2012 upon which the examiner relied on in forming her opinion that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

In an August 2012 rating decision, the AOJ granted 100 percent rating effective July 19, 2012.  

The Board notes that on several treatment records, including the May 2008 VA examination, the Veteran has expressed his desire not to divulge information relating to his PTSD.  A March 2009 VA treatment record revealed that the Veteran was very hesitant to reveal any information relating to his claim's process for PTSD and suicide ideation.  In another March 2009 treatment record, the Veteran described how he drives miles out of his way to avoid a chicken plant that triggers his symptoms.  The July 2012 VA examiner remarked that the Veteran's symptoms began in 2003 and those symptoms are severe and ongoing.  Additionally, under the relevant occupational and educational history, the examiner noted that the Veteran was a mechanic for seven years before service and had a good relationship with his supervisor and co-workers, however, after service, the Veteran had a poor relationship with his supervisor and coworkers due to constant conflicts.  An October 2010 VA treatment record revealed that the Veteran earned his associates degree prior to service while maintaining two or three jobs, however, he was unable to complete any classes he began after service and expressed his frustration that he didn't understand how to write an essay for an English class.  During the May 2008 VA examination, the Veteran revealed that he used to have outburst of anger, history of violence, and heavy drinking problems but that those problems had now resolved.  Later VA treatment records revealed that the Veteran was still struggling with those problems.  A March 2009 VA treatment record revealed that the Veteran's wife was handling his finances and paying the bills as the task required too much concentration.  

Based on the above, an initial 100 percent rating for PTSD is warranted.  The Veteran's PTSD symptoms have been relatively consistent throughout the pendency of the claim, and, while there has been some variation, such as that indicated on the May 2008 VA examination, those variations have not been significant to warrant staged ratings, consistent with VA's policy of producing "the greatest degree of stability of disability evaluations."  38 C.F.R. § 3.344(a) (2016).  In sum, the symptoms and overall impairment caused by the Veteran's PTSD have throughout the pendency of the claim more nearly approximated total social and occupational impairment. 

For the above stated reasons, an initial rating of 100 percent for service-connected PTSD is granted.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  Discussion of an extraschedular rating is therefore not required.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter") (emphasis added). 

ORDER

An initial rating of 100 percent for service-connected PTSD is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


